UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-8155


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RYAN O’NEIL LITTLE, a/k/a LA, a/k/a Youngblood,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:95-cr-00105-MOC-1)


Submitted:   July 18, 2013                    Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ryan O’Neil Little, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ryan O’Neil Little appeals the district court’s order

granting in part and denying in part Little’s motion to remove

the    district   court’s     previous    order   denying    relief   under    18

U.S.C. § 3582(c)(2) (2006).              We have reviewed the record and

find    no   reversible     error.       Accordingly,   we   affirm   for     the

reasons stated by the district court.             United States v. Little,

No. 3:95-cr-00105-MOC-1 (W.D.N.C. Dec. 10, 2012).                  We further

deny Little’s motion for return of all materials and property

held by USP Lee County.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   this    court   and   argument   would   not   aid     the

decisional process.



                                                                      AFFIRMED




                                         2